The Honorable Jack McCoy State Representative 712 McNeil Street Malvern, AR 73104
Dear Representative McCoy:
This is in response to your request for an opinion regarding Ark. Stat. Ann. 82-3201 et seq. (Repl. 1976).  You have asked whether these provisions would protect members of a peer review committee established by the Arkansas Chiropractic Association from liability for their acts taken within the scope of their authority as a peer review committee.
82-3201 et seq. is the codification of Act 191 of 1975.  Act 191 is similar in purpose and intent to Act 634 of 1975, codified at Ark. Stat. Ann. 71-5101 (Repl. 1979).  As noted in Opinion No.87-237, which was provided in response to your question regarding 71-5101, the reference in 71-5101 to a "state or local professional society" envisions a committee established pursuant to state or local authority.  This conclusion is also applicable to 82-3201 which defines a "peer review committee" or "committee" as a "state or local professional association."
It must therefore be concluded that 82-3201 et seq. will not apply to members of a peer review committee of a professional association that is not created pursuant to state or local authority.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.